Citation Nr: 9908403	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a change in the Individualized Written 
Rehabilitation Plan (IWRP) of services under Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1993.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in July 1998, it was remanded to the 
Department of Veteran's Affairs (VA), Atlanta, Georgia, 
Regional Office (RO) for the purpose of scheduling the 
veteran for a video conference hearing before a Member of the 
Board.  In December 1998, the veteran appeared at a travel 
Board hearing before the undersigned Member of the Board, and 
the case is now ready for further appellate review.  

In a statement submitted by the veteran in April 1998, she 
requested "an increase in [her] service-connected depression 
. . .," and indicated that she had "been admitted to the 
VAMC Decatur, on April 20, 1998."  In the course of the 
aforementioned Board hearing, the veteran's representative 
indicated a desire on the part of the veteran to pursue a 
disability evaluation in excess of 30 percent for service-
connected major depression, and to pursue a disability 
evaluation in excess of 10 percent for service-connected 
sarcoidosis.  Since these issues have not been addressed, 
this information is directed to the RO for appropriate 
action.


REMAND

The issue before the Board is a complex matter that requires 
considerable attention to the factual background and 
pertinent laws before a proper course of action can be 
directed.  

Factual Background

The veteran originally applied for Chapter 31 benefits in 
January 1993.  She was found to meet the eligibility criteria 
in February 1993.  In September 1995, the veteran applied for 
vocational rehabilitation benefits at the RO.  In May 1996, 
the RO scheduled the veteran for an initial evaluation to 
develop her case.  She was assigned to a VA Counseling 
psychologist and scheduled for a June 4, 1996 appointment.  

On June 3, 1996, the veteran registered and was enrolled in 
Georgia State University for a GRE Mathematics course.  On 
June 4, 1996, the veteran submitted a counseling record of 
personal information in which she indicated that she had 
attained a four year college degree in nursing, and that it 
was her desire to continue her education in psychology as she 
had planned before her disability.  She noted that she had 
been a psychiatric nurse for 24 months during service, and 
that she liked working with psychiatric patients.  She noted 
that nursing was a demanding job physically, and was highly 
stressful, and that she had tried but could not deal with the 
demands of the job.  

In June 1996, the veteran's vocational rehabilitation case 
manager, a VA counseling psychologist, determined the veteran 
to be entitled/feasible for induction into a Chapter 31 
vocational rehabilitation program.  This determination was 
based upon the findings inter alia, that the veteran has a 
service-connected disability that materially contributed in 
preventing her working in many areas, that she has not 
overcome the effects of the impairment of employability 
because she is unable to work in any transferable or related 
field, that she has an employment handicap because of her 
functional limitations, that she has a serious employment 
handicap, and that she does not qualify for employment 
services at this point.  

In July 1996, the veteran submitted information to the VA 
from the Georgia State University Department of Psychology 
that outlined that Department's graduate programs and its 
admission requirements.  It was noted that although an 
undergraduate major in psychology was not required, the 
completion of a minimum of four specified undergraduate 
psychology courses was.  These required courses included 
"psychological statistics."  

In September 1996, the VA counseling psychologist and the 
veteran developed an IWRP with a stated program goal to 
acquire and sustain employment as a psychologist or in 
another social service occupation.  The intermediate 
objective was the "successful completion of the 3 to 5 
courses (required) prior to seeking admission to the masters 
degree program."  The services provided were to be 6 months 
of academic instruction at Georgia State University, with an 
anticipated completion date of March 1997.  The evaluation 
criteria was to be the successful completion of each quarter 
with a 2.5 grade point average or better, and regular 
attendance.  The evaluation schedule was to be supervision 
contacts approximately every three months.  

In the counseling notes associated with the preparation of 
the IWRP, the VA counseling psychologist stated that the 
veteran had been accepted at Georgia State University and 
planned to enroll effective the fall quarter of 1996.  The 
counselor noted that the veteran had expressed an interest in 
obtaining a Masters degree in psychology but would need 3 to 
5 courses required prior to seeking admission to the Masters 
degree program.  The counselor noted some concern regarding 
the veteran's ability to handle the stress of returning to 
academics.  The VA counselor stated that approval would be 
given for the 3 to 5 preliminary courses to determine if the 
veteran could complete them before giving a final approval 
for a Masters degree.  The counselor stated that the IWRP 
would reflect that the veteran has not been approved for the 
Masters degree, but that once she completed the preliminary 
courses then additional planning would be conducted.  

In October 1996, the veteran reported to the VA Counselor, 
and stated that she may drop the "psychological statistics" 
course, but that she had no other problems at that time.  In 
November 1996, the veteran telephoned the VA counselor and 
stated that she may not enroll in the 1997 Winter quarter, 
and that she would keep VA informed.  

In December 1996, Georgia State University issued to the 
veteran a grade report for the quarter ending in December 
1996.  The report noted that the veteran had withdrawn from 
the "psychological statistics" course, and had obtained an 
"A" (excellent) grade in an "abnormal psychology" course.  

In July 1997, the Office of the Dean of the School of 
Education at Clark Atlanta University directed a letter to 
the veteran that stated that she had been "readmitted to the 
School of Education to pursue a Master of Arts degree in the 
Department of Counseling and Psychological Services," and 
that classes would start on August 28, 1997.  

On August 18, 1997, the veteran was seen by a VA staff 
psychiatrist, "to get evaluated for school," and a report 
was prepared of that visit.  The report noted that the 
veteran had a history of major depression and was going 
through vocational school.  Following examination, the 
diagnostic impression was "major depression on remission."  
The treatment plan included a notation that the veteran 
"should continue going to school."  

On August 18, 1997, the veteran submitted to her VA 
vocational counselor a copy of her acceptance letter to 
Atlanta Clark University, a copy of the August 1997 VA 
psychiatric evaluation report, and a list of estimated 
expenses for graduate students at Clark Atlanta University 
for the 1997-1998 academic year.  The list noted that 
graduate tuition would be $9,168 for 24 semester hours @ $382 
per credit hour.  Additional expenses were noted to total 
$12,330 for on-campus living and $13,065 for off-campus 
living.  

On August 26, 1997, the veteran met with her VA vocational 
rehabilitation counselor "to discuss the possibility of 
pursuing a Masters Degree at Clark Atlanta University."  The 
VA counseling psychologist's notes from that session reflect 
that the veteran had been attending courses at Georgia State 
University prior to seeking admission to the Masters degree 
program, and that the counselor was attempting to determine 
if the veteran could handle the stress of academics.  It was 
noted that she had not been approved for a Masters degree at 
any school.  The counselor wrote that "[the veteran] has now 
requested a school that is considered a 'high cost 
facility'."  The counselor further noted that "we consider 
state universities first before we consider private 
institutions.  The counselor's notes indicate that he 
discussed the veteran's request with the Vocational, 
Rehabilitation and Counseling (VR&C) Officer, and that the 
VR&C Officer "felt the veteran should look at employment 
services rather than additional training."  It was further 
noted that the "veteran is a registered nurse and could 
probably utilize this training in securing employment."  The 
notation of the consultation indicated that the veteran would 
not be approved to attend Clark University and that she 
declined employment services.  It was further noted that the 
veteran had indicated that she did not want to work in the 
field of nursing and prefers to pursue a Masters degree.  
Finally, it was stated that the veteran "has not been denied 
Chapter 31 services; she declines to participate in the 
development of a rehabilitation plan that includes employment 
services."  

On the same day, August 26, 1997, the VR&C Officer issued a 
Memorandum to the Rehabilitation Folder.  The Memorandum 
summarized the veteran's history as it pertained to her 
pursuit of vocational rehabilitation benefits.  It was noted 
therein that the veteran had "failed to complete the 
approved plan of service, and had proceeded to apply to Clark 
Atlanta University, a high cost facility."  It was further 
stated therein that she "was never approved to go beyond the 
prerequisite courses therefore she returned to the Regional 
Office for a meeting with her counselor for redevelopment of 
her plan.  At that time, it was determined that the most 
appropriate assistance for her would be to provide employment 
services within the field of nursing, however avoiding direct 
patient care."  It was noted that the veteran had refused 
this and further demanded to be approved to attend Clark 
Atlanta University.  

In the Memorandum, the VR&C Officer went on to state that 
even considering that the veteran had failed to complete the 
objective originally agreed on with her VA vocational 
rehabilitation counselor, "there would be no justification 
for approving a high cost facility."  It was stated that 
"Georgia State University has an outstanding program of 
study in Psychology and Clark Atlanta University does not 
offer anything that is not offered through GSU."  It was 
determined that the veteran does not require any special 
services offered through a high cost facility to accommodate 
her service-connected disabilities.  It was further 
determined that the veteran refused to cooperate in the 
redevelopment of her vocational planning, and that given the 
fact that the veteran holds a Bachelors Degree in a field 
with transferable skills the counselor was going way beyond 
what was needed to assist the veteran to return to suitable 
and gainful employment by giving the veteran a chance to 
demonstrate her ability to achieve her desired goal.  

On the same date, the veteran submitted a notice of 
disagreement with the decision of the VR&C Officer.  The 
veteran was provided a statement of the case in February 
1998.  She was informed of the decision that she was 
entitled/feasible for Chapter 31 services.  In the "Reasons 
for the Decision," she was informed that because she has a 
bachelors degree in nursing and performed the duties of a 
nurse while in service, she could secure employment as a 
nurse in the civilian work force.  The decision also noted 
that employment services were offered and the veteran 
declined to participate in employment services because she 
had expressed a desire to pursue a Masters degree.  In the 
statement of the case, the veteran was provided the laws and 
regulations pertaining to basic entitlement to Chapter 31 
benefits, to wit, 38 C.F.R. §§ 21.40, 21.47, and 21.51.  

At the December 1998 travel Board hearing, the veteran 
testified that upon initial application for Chapter 31 
benefits, it was understood by her VA counselor that even 
though she had a Bachelor's degree in nursing, employment in 
that field would be detrimental to her service-connected 
disabilities.  She noted that it was therefore determined 
that she was to secure a Master's degree in psychology.  She 
further testified that in the course of the development and 
pursuit of that plan, she was informed by her counselor that 
if she were accepted in a graduate degree program, the VA 
would pay for it.  She stated that she did the necessary 
things to accomplish the stated goal, including moving to 
Atlanta, and had in fact been accepted into a Masters degree 
in psychology program at Clark University.  She states that 
at the last minute, she was informed by her VA counselor that 
VA would not pay for the education because it was at a high 
cost facility.  She stated that she was then informed that VA 
would no longer finance her education but would only assist 
her in securing employment in the nursing field.  She stated 
that she did not attend Clark University since she did not 
get the VA benefits, but that she has been placed on a 
deferment plan and could enroll at a future date.

Laws and Regulations

A person is entitled to a rehabilitation program under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at the rate of 20 percent 
and that person is determined by the VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The term "employment 
handicap" means an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes and interests.  38 U.S.C.A. § 
3101(1); 38 C.F.R. § 21.51(b).  An employment handicap does 
not exist if the veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(iii).

After induction into a program, a redetermination of 
employment handicap, serious employment handicap, or 
eligibility for a program of employment services will be made 
when there is a clear and unmistakable error of fact or law.  
38 U.S.C.A. §§ 3102, 3106; 38 C.F.R. § 21.58(b)(3).

VA regulations provide that an Individualized Written 
Rehabilitation Plan (IWRP) is to be developed for each 
veteran eligible for rehabilitation services under Chapter 
31.  The intention of the plan is to:  (1) provide a 
structure for the VA staff to translate the findings made in 
the course of the initial evaluation into specific 
rehabilitation goals and objective; (2) monitor the veteran's 
progress in achieving the rehabilitation goals established in 
the plan; (3) assure timeliness of assistance by the VA in 
providing services specified in the plan; and (4) evaluate 
the effectiveness of the planning and delivery of 
rehabilitation services.  38 C.F.R. § 21.80.

The veteran is allowed to request a change in the plan at any 
time.  38 C.F.R. § 21.94(a).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when:

(1) Achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94.

In any case in which a veteran does not agree to a IWRP as 
proposed, to such plan as redeveloped, or to the disapproval 
of redevelopment of such plan, such veteran may submit to the 
VR&C Officer a written statement containing such veteran's 
objections and request a review of such plan as proposed or 
redeveloped, or a review of the disapproval of redevelopment 
of such plan, as the case may be.  38 U.S.C.A. § 3107(2) 
(West 1991).  The Secretary shall review the statement 
submitted by the veteran and render a decision on such 
review.  38 U.S.C.A. § 3107(3) (West 1991).

Disagreement with regard to a change (or refusal of a change) 
in the IWRP is appealable to the Board.  38 C.F.R. § 
21.98(d).

A veteran requesting or being furnished assistance under 
Chapter 31 shall be provided professional counseling services 
by Vocational Rehabilitation and Counseling (VR&C) Service 
and other staff as necessary to try to overcome problems 
which arise during the course of the veteran's rehabilitation 
program or program of employment services.  38 C.F.R. 
§ 21.100(a)(4).

Governing regulations provide that for the purpose of 
providing training and rehabilitation services under Chapter 
31 VA may use the facilities and services of any private 
institution or establishment if there is procured with that 
facility a contract, agreement, or other cooperative 
arrangement as are described in 48 C.F.R. 871.2.  38 U.S.C.A. 
§ 3115 (West 1991); 38 C.F.R. § 21.290 (1998).  Regulations 
also provide that courses of training or rehabilitative 
services related to benefits under Chapter 31, Title 38, 
United States Code must be approved by the VA and in order to 
meet such approval, certain specified requirements must be 
met.  38 C.F.R. § 21.292 (1998).  

In selecting the training or rehabilitation facility, that 
facility must meet certain specific criteria.  38 C.F.R. § 
21.294(a).  The purpose of a case manager is to decide what 
facility would be most useful for the veteran.  While the 
case manager will consider the veteran's preference for a 
particular training or rehabilitation facility, the VA has 
final responsibility for selection of the facility.  38 
C.F.R. § 21.294(i).

The successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the veteran in the rehabilitation process.  
The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31; The staff is 
responsible for insuring satisfactory conduct and cooperation 
on the veteran's part.  38 C.F.R. § 21.362(a).  

VA shall make a reasonable effort to inform the veteran and 
assure his or her understanding of the services and 
assistance which may be provided under Chapter 31 to help the 
veteran maintain satisfactory cooperation and conduct and to 
cope with problems directly related to the rehabilitation 
process, especially counseling services.  38 C.F.R. 
§ 21.362(b).

A veteran requesting or being provided services under Chapter 
31 must cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan and seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan.  38 C.F.R. § 21.362(c).  

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  38 C.F.R. § 21.364.

Analysis

In June 1996, the veteran's VA vocational rehabilitation case 
manager, a counseling psychologist, had determined the 
veteran to be entitled/feasible for induction into a Chapter 
31 vocational rehabilitation program.  38 C.F.R. § 21.40.  
After the veteran was inducted into the program, a 
redetermination that the veteran did not have a serious 
employment handicap or that she had overcome the impairment 
of employability could not be made, absent a finding of clear 
and unmistakable error in that June 1996 decision, the 
veteran's successful rehabilitation to the point of 
employment under 38 C.F.R. § 21.283, or the discontinuance of 
the veteran's vocational rehabilitation program in accordance 
with 38 C.F.R. § 21.198 or 38 C.F.R. § 21.364.  Without any 
of those determinations, the veteran could not be 
discontinued from the vocational rehabilitation program nor 
could she be relegated exclusively to VA employment services.  
Significantly, the June 1996 decision had also found that the 
veteran did not qualify for employment services at that 
point.  

In August 1997, the veteran submitted what was, in essence, a 
request for re-evaluation and change of her IRWP so that she 
could receive Chapter 31 vocational rehabilitation benefits 
for pursuit of a Masters degree in psychology at Clark 
Atlanta University.  The VA vocational counselor and the VR&C 
Officer summarily denied this request in August 1997, in the 
form of a counseling session and a Memorandum that advised 
the veteran that she had never been approved to go beyond the 
prerequisite courses at Georgia State University, that she 
failed to complete the original objective agreed upon by her 
and her counselor, that there would be no justification for 
approving a high cost facility, that the most appropriate 
assistance for the veteran would be to provide employment 
services, and that the veteran refused to cooperate in the 
redevelopment of her vocational plan.  

The veteran perfected an appeal of that decision.  Based upon 
the decision issued by VR&C Officer and the statement of the 
case that followed, it would appear that the veteran has, in 
essence, been found ineligible for further vocational 
rehabilitation training since, according to those decisions, 
the most appropriate assistance for her would be to provide 
employment services.  The Board notes, however, that there 
appears to be no basis for finding clear and unmistakable 
error in the prior June 1996 decision that had found the 
veteran eligible/feasible for vocational training, and 
unqualified for employment services.  The veteran is service-
connected for a psychiatric disorder.  The VA psychiatrist 
who evaluated the veteran in August 1997 determined that it 
was in her best interest to continue going to school.  There 
does not appear to be any evidence accumulated in the file 
that would support a finding of the discontinuance of 
vocational rehabilitation on any basis.  

Moreover, the record does not show the development of the 
issue of whether the veteran has achieved a successful 
rehabilitation to the point of employment under 38 C.F.R. 
§ 21.283, or whether the veteran is subject to discontinuance 
from the vocational rehabilitation program in accordance with 
38 C.F.R. § 21.198 or 38 C.F.R. § 21.364, or on any other 
basis.

Essentially, the only issue that is properly before the Board 
is a disagreement with regard to a proposed change in the 
IWRP.  38 C.F.R. § 21.98(d).  The Board does not find, 
however, that this issue has been adequately developed for 
appeal, nor does the Board believe that the veteran and the 
vocational rehabilitation services of the RO have adequately 
pursued the resolution of problems that effect attainment of 
the veteran's goals of the rehabilitation plan.  38 C.F.R. 
§ 21.362(c).  

In the development of the IWRP, the veteran's stated program 
goal was to acquire and sustain employment as a psychologist 
or in some other social service occupation.  One of the 
intermediate objectives noted on the IWRP in the pursuit of 
that goal was the successful completion of certain required 
courses before entering the Georgia State University Masters 
degree in psychology program.  At the time, the veteran had 
already been accepted at Georgia State University for that 
purpose.  Although the VA counselor stated in his counseling 
notes that one of the reasons for approval of those 
prerequisite courses was to determine if the veteran could 
handle the stress of returning to academics, it is clear that 
the primary basis for the approval of attendance was to 
fulfill the prerequisites for admission into a Masters 
Program in psychology.  In the counseling notes, the VA 
counselor conceded that final approval for the pursuit of a 
Masters Degree was forthcoming if the veteran could complete 
the courses, and that additional planning would be conducted 
upon completion.  

Unfortunately, the veteran thereafter completed only one of 
the prerequisite courses, and although she had obtained an 
excellent grade in that course, she still had not completed 
one of the stated intermediate objectives necessary to 
achieve her planned program goal.  By the time the veteran 
returned for additional counseling in August 1997, she had, 
however, achieved something else, she had obtained admission 
to a Masters degree program in psychology.  This admission, 
however, was obtained unilaterally by the veteran without 
consultation or cooperation with her VA vocational 
rehabilitation counselor, and was obtained at another 
university that was appreciably more costly than the one 
previously agreed upon.  

Notwithstanding the fact that the veteran acted unilaterally 
and that her actions were not in accordance with the 
intermediate goals set out in the IWRP, they were entirely 
consistent with the most important of the IWRP Program goals, 
acquiring employment as a psychologist.  Given the fact that 
in June 1996 the veteran had been found by her VA vocational 
rehabilitation counselor to be entitled to rehabilitative 
services, and given the fact that her stated program goal 
included employment as a psychologist, the Board believes 
that had she been accepted in a Masters Program in psychology 
at that time, the educational program may likely have been 
approved.  The veteran would then have had to prove whether 
she had the ability to handle the stress of returning to 
academics by successfully completing the program.  

The essence of the ultimate dispute in the veteran's IWRP is 
the location of the rehabilitation facility.  In selecting 
the training or rehabilitation facility, that facility must 
meet certain specific criteria.  38 C.F.R. § 21.294(a).  The 
purpose of a case manager is to decide what facility would be 
most useful for the veteran.  While the case manager will 
consider the veteran's preference for a particular training 
or rehabilitation facility, the VA has final responsibility 
for selection of the facility.  38 C.F.R. § 21.294(i).  

As noted above, VA shall make a reasonable effort to inform 
the veteran and assure his or her understanding of the 
services and assistance which may be provided under Chapter 
31 to help the veteran maintain satisfactory cooperation and 
conduct and to cope with problems directly related to the 
rehabilitation process, especially counseling services.  
38 C.F.R. § 21.362(b).  The Board believes that further 
effort must be made in regard to achieving cooperation 
between the veteran and the VA in the mutual determination of 
the most effective pursuit of the veteran's program goal 
prior to the further appellate consideration of the appeal.  

The Board does not find that the provisions pertaining to the 
appeal of a disagreement regarding the development of, or 
change in, the IWRP, have been properly addressed.  For 
example there is no indication that the veteran has submitted 
a written statement to the case manager that details the 
terms and conditions of the amended plan she proposed, and 
why the private facility that she chose (Clark Atlanta 
University) would be more useful to her in the pursuit of her 
goal than the public facility that she had previously agreed 
to attend (Georgia State University).  Further, neither the 
veteran's case manager nor the VR&C Officer have submitted a 
written response to the veteran as to why the reinstitution 
of the original plan of attendance at Georgia State 
University would be more advantageous to the veteran in 
achieving her ultimate program goal than agreeing to the 
veteran's proposed change in the plan.  38 C.F.R. § 21.98.  
The statements submitted by the veteran and the VA vocational 
rehabilitation counselor should specify all matters 
considered as pertinent to their position, including 
specifically, a comparison of programs and costs, and whether 
Clark Atlanta University has been or can be approved by the 
VA.  38 C.F.R. § 21.292. 

In light of the above, the Board concludes that there is no 
evidence of record supporting a finding at this time that the 
veteran is not entitled to further vocational rehabilitation 
under the provisions of Chapter 31.  The Board further 
concludes that the issue of the disagreement between the 
veteran and the VA with regard to a proposed change in the 
IWRP has not been adequately developed.  This case must 
therefore be remanded for the following actions:  

1.  The veteran and the VA vocational 
rehabilitation staff at the RO should 
reenter into counseling for the 
redevelopment and implementation of a 
program of rehabilitation services, 
including the consideration of the 
veteran's proposed amendment to her IWRP.  
The veteran should submit a written 
statement to the vocational 
rehabilitation case manager that details 
the terms and conditions of the amended 
plan that she proposes, and why she 
believes that Clark Atlanta University 
would be more useful to her in the 
pursuit of her goal than Georgia State 
University.  Thereafter, if the veteran's 
case manager and/or the VR&C Officer do 
not agree with the proposed change, they 
should submit a written response to the 
veteran as to why the reinstitution of 
the original plan of attendance at 
Georgia State University would be more 
advantageous to the veteran in achieving 
her ultimate program goal than agreeing 
to the veteran's proposed change in the 
plan.  The statements submitted by the 
veteran and the VA vocational 
rehabilitation counselor should specify 
all matters considered as pertinent to 
their position, including specifically, a 
comparison of programs and costs, and in 
the case of the VA response, whether 
Clark Atlanta University has been or can 
be approved by the VA for vocational 
rehabilitation training in accordance 
with 38 C.F.R. § 21.292.

2.  The VA vocational rehabilitation 
staff at the RO shall make a reasonable 
effort to inform the veteran and assure 
her understanding of the services and 
assistance which may be provided under 
Chapter 31 to help the veteran maintain 
satisfactory cooperation and conduct and 
to cope with problems directly related to 
the rehabilitation process, especially 
counseling services.  38 C.F.R. 
§ 21.362(b).  The veteran must cooperate 
with VA staff in carrying out the 
evaluation and development of the 
proposed amendment to the rehabilitation 
plan and seek the assistance of VA staff, 
as necessary, to resolve problems which 
affect attainment of the goals of the 
rehabilitation plan.  38 C.F.R. 
§ 21.362(c).  

3.  Following the completion of the 
above, if the issue of the disagreement 
between the veteran and the VA with 
regard to a proposed change in the IWRP 
remains unresolved, and the action 
remains adverse to the veteran, the RO 
should provide her and her representative 
with a supplemental statement of the case 
that complies with 38 U.S.C.A. § 7105(b) 
(West 1991) -- that is, one which 
contains a summary of the evidence in the 
case pertinent to the issue, cites 
pertinent laws and regulations and 
indicates how they affect the RO's 
decision, and contains a summary of the 
reasons for such decision.  The appellant 
and her representative should be given 
the requisite period of time to respond.  
Consideration should be given to the 
procedural instructions outlined in this 
remand as it pertains to the basis of any 
denial of the veteran's claim for Chapter 
31 benefits.  

Thereafter, if any action remains adverse to the veteran, the 
case should be returned to this Board in accordance with the 
usual appellate procedures.  No action is required of the 
veteran until she is further informed.  The purpose of this 
REMAND is to assist the veteran and to provide her with due 
process of law.  No inference is to be drawn regarding the 
final disposition of the claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 17 -


